MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Nov 12 2019, 8:50 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
A. David Hutson                                          Curtis T. Hill, Jr.
Hutson Legal                                             Attorney General of Indiana
Jeffersonville, Indiana
                                                         Abigail R. Recker
John L. Grannan                                          Robert J. Henke
Assistant Public Defender                                Deputy Attorneys General
Clark County Public Defender’s Office                    Indianapolis, Indiana
Jeffersonville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 12, 2019
of the Parent-Child Relationship                         Court of Appeals Case No.
of K.C., Mother, D.C., Father,                           19A-JT-685
and D.C., D’A.C., Da.C., and                             Appeal from the
K.C., Children,                                          Clark Circuit Court
K.C.,                                                    The Honorable
                                                         Vicki L. Carmichael, Judge
Appellant-Respondent,
                                                         Trial Court Cause Nos.
        v.                                               10C04-1808-JT-31
                                                         10C04-1808-JT-32
                                                         10C04-1808-JT-33
Indiana Department of Child                              10C04-1808-JT-34
Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019                  Page 1 of 23
      Kirsch, Judge.


[1]   K.C. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her children, D.C., D’A.C., Da.C., and K.C. (“Children”). Mother

      raises several issues on appeal, which we consolidate and restate as:


               I.       Whether the juvenile court abused its discretion when it
                        admitted drug screen results under the business records
                        exception to the rule against hearsay; and


               II.      Whether the juvenile court’s order terminating Mother’s
                        parental rights to Children was clearly erroneous because
                        (A) the evidence did not support the findings of fact and
                        (B) the findings of fact did not support the juvenile court’s
                        conclusions that there was a reasonable probability that
                        the conditions that resulted in Children being removed and
                        placed outside of Mother’s care would not be remedied
                        and that termination of Mother’s parental rights was in the
                        best interests of Children.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and D.C. (“Father”)1 are the parents of D.C., born January 27, 2008,

      D’A.C., born December 8, 2010, Da.C., born October 21, 2012, and K.C., born

      November 20, 2013. Appellant’s App. Vol. 2 at 36, 40, 44, 48. Mother also has a




      1
        Father’s parental rights were also terminated on February 22, 2019 in the same order that terminated
      Mother’s parental rights. However, Father does not join in this appeal. We will, therefore, confine the facts
      to only those pertinent to Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019                  Page 2 of 23
      sixteen-year-old daughter, M.M., who was not the biological daughter of

      Father. Tr. Vol. 2 at 7.


[4]   In 2014, Mother became involved with the Indiana Department of Child

      Services (“DCS”) because she was dealing marijuana out of her home while

      Children were present. Id. at 61. At that time, Children were removed from

      Mother’s care for several months, and when they were returned to Mother’s

      care, there was no running water or electricity. Id. at 9. At that time, there was

      also domestic violence occurring in the home, where Father would hit and

      choke Mother. Id. at 8.


[5]   In May 2016, DCS received a report alleging Children were victims of neglect

      because Mother and a friend were parenting Children while under the influence

      of illegal substances. Id. at 61. DCS removed Children2 from Mother’s care on

      May 13, 2016, after Mother tested positive for methamphetamine and

      amphetamine. Ex. Vol. 3 at 33; Tr. Vol. 2 at 61-62. Father was incarcerated at

      that time for charges relating to domestic violence between him and Mother.

      Tr. Vol. 2 at 85-86. Mother had a history of DCS involvement due to her drug

      use and tested positive for amphetamine and methamphetamine on May 7,

      2016. On May 16, 2016, DCS filed petitions alleging that Children were

      children in need of services (“CHINS”) due to Mother’s substance abuse issues

      and her admission that she wanted to kill herself. Ex. Vol. 3 at 24-27, 75-78,



      2
        Although M.M. was also removed from Mother’s care at the same time as Children, the record is unclear as
      to why M.M. was not a part of the termination proceedings at issue.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019              Page 3 of 23
      130-33, 186-89. On June 2, 2016, Mother admitted that Children were CHINS

      due to her substance abuse issues, which required treatment. Id. at 6, 34, 85,

      140, 196. On June 14, 2016, the juvenile court entered its order adjudicating

      Children as CHINS, and on August 20, 2016, it entered its dispositional decree

      and order of participation. Id. at 6-7, 8. The juvenile court ordered Mother to

      maintain contact with the Family Case Manager (“FCM”), keep all

      appointments with service providers, participate and complete an intensive

      family preservation program, complete a substance abuse assessment and

      follow all recommended treatment, submit to random drug screens, maintain

      suitable housing, and attend all scheduled visitations. Id. at 36-41, 87-92, 142-

      47, 198-203.


[6]   Mother “had a lengthy history of using substances” and had used drugs since

      she was a teenager. Tr. Vol. 2 at 97. In November 2016, after being referred by

      DCS, Mother completed a substance abuse assessment with Danielle Blair

      (“Blair”), a clinical therapist. Id. at 96. During the assessment, Mother

      “presented with anxiety and depression symptoms[,] and . . . she . . . admitted

      to marijuana use at that time.” Id. at 97. Mother also had a “lengthy history of

      domestic violence and early childhood trauma.” Id. at 102. Blair

      recommended that Mother participate in individual therapy to address

      substance use, triggers, and coping skills; case management; parenting

      education; and more education on substance use.” Id. at 98. Blair believed that

      without treatment, Mother would continue to have problems with substance




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 4 of 23
      abuse because Mother “was presenting with little coping skills or ability to

      manage her emotions,” and “she needed more support.” Id.


[7]   In December 2016, Mother began treatment with Blair with the goals being to

      address past trauma, establish coping skills and emotion regulation, understand

      the link between her personal history and substance use, and develop a recovery

      and management safety plan. Id. at 98-99. Mother’s participation in treatment

      was not consistent; there were periods where she would engage in treatment

      consistently for weeks or a month, and then her participation would “[f]all off.”

      Id. at 99. There were several times when Mother was incarcerated and unable

      to attend. Id. Blair was able to provide treatment to Mother during her

      incarceration, but not as consistently as when she was not incarcerated. Id. It

      was difficult for Blair to manage Mother’s recovery without long-term

      consistent treatment. Id. at 100. The last time Blair met with Mother was when

      she saw her in the Clark County Jail in November 2018. Id. at 99.


[8]   While the present case was pending, Mother frequently tested positive for illegal

      substances, and in November 2017, the juvenile court, after a hearing on the

      parents’ progress, found that Mother had ten positive drug screens since May

      2017 and had refused two screens since September 2017. Ex. Vol. 3 at 52-54,

      214-16. The State filed petitions to revoke Mother’s probation, in part, because

      she tested positive for amphetamine and methamphetamine on September 11

      and October 4, 2017. Ex. Vol. 4 at 39-41, 62, 68. Mother admitted that she did

      not refrain from drug use prior to her incarceration and that she would have

      “spurts where [she] would be clean” and then would relapse. Tr. Vol. 2 at 4.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 5 of 23
[9]    On January 31, 2017, Mother was charged with Level 6 felony possession of

       methamphetamine, Class C misdemeanor possession of paraphernalia, and

       Level 6 felony auto theft. Ex. Vol. 4 at 24, 33-36. On April 17, 2017, Mother

       pleaded guilty to Level 6 felony possession of methamphetamine and Level 6

       felony auto theft and was sentenced to an aggregate sentence of two years with

       one year suspended to probation. Id. at 27, 37. Several petitions to revoke

       probation were filed against Mother because she tested positive for illegal

       substances and failed to comply with substance abuse treatment. Id. at 28-31,

       39-41, 43, 57-60, 63-66. As a result of these petitions to revoke, Mother’s

       suspended sentence was revoked, and she was serving that sentence at the time

       of the termination proceedings. Tr. Vol. 2 at 41-44. During the CHINS and

       termination proceedings, Mother was also charged with several more offenses,

       including Level 6 felony escape, Level 6 felony possession of

       methamphetamine, Level 6 felony possession of methamphetamine, Level 6

       felony possession of a narcotic drug, Class A misdemeanor possession of a

       synthetic drug or lookalike substance, Class C misdemeanor possession of

       paraphernalia, Level 6 felony theft, and Class B misdemeanor unauthorized

       entry of a motor vehicle. Ex. Vol. 4 at 73, 78, 90, 98.


[10]   Supervised visitation between Mother and Children began in July or August

       2016, and Mother was mainly compliant and regularly participated, missing

       approximately one visit per month. Tr. Vol. 2 at 68, 124. Children enjoyed

       seeing Mother, and there were no major concerns during visitation. Id. at 124.

       The referral was closed in November 2017 when Mother was incarcerated. Id.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 6 of 23
       at 68, 124. In January 2018, after Mother was released from jail, Children’s

       therapist, Nina Fox (“Fox”), took over supervising visitations between Mother

       and Children. Id. at 23-24. Mother was supposed to contact Fox to schedule

       visits, but she failed to do so, and then she became incarcerated again. Id. at 24.

       The only visitation that Fox supervised between Mother and Children occurred

       during the summer of 2018 at the jail while Mother was incarcerated. Id. at 22,

       24. That visitation was the last time Children saw Mother. Id. at 24.


[11]   Since the beginning of the CHINS case, Children received therapeutic services

       from Fox. Id. at 21. She has sessions with Children once or twice a week, and

       she met with Children both individually and as a group. Id. at 28-29. Fox

       worked with Children on emotional stability because they had been through a

       lot of trauma and had attachment, anger, and behavioral issues. Id. at 21.

       Following the visit between Children and Mother in jail, Fox had to work with

       Children on anger and grief and dealing with the rejection of not having Mother

       in their lives. Id. at 25.


[12]   On August 9, 2018, DCS filed petitions to terminate Mother’s parental rights to

       Children. Appellant’s App. Vol. 2 at 36-51. On January 8 and 15, 2019, the

       juvenile court held an evidentiary hearing on the petitions. Id. at 7, 13-14, 19-

       20, 25-26. At the time of the hearing, Mother was incarcerated in part for the

       probation revocations that were filed against her, and she had been incarcerated

       for approximately eight months. Tr. Vol. 2 at 40. Mother testified that her

       release date was in May 2019. Id. at 41.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 7 of 23
[13]   At the time of the evidentiary hearing, Children had been placed in the same

       foster home and were doing well. Id. at 62-63. At the hearing, Fox testified

       that she believed it was in Children’s best interests to remain in their current

       foster home and for Mother’s parental rights to be terminated because Children

       have gone through this “rollercoaster ride” long enough. Id. at 25. The FCM

       testified that termination of Mother’s parental rights was in Children’s best

       interests because Children have been removed from Mother’s care for a total

       time of almost four years, including their removal in the prior DCS case, and

       Children are currently in a home that allows them to do normal activities and

       that “is the best thing for them moving forward.” Id. at 69-71. The court

       appointed special advocate (“CASA”) also recommended the termination of

       Mother’s parental rights because Children were in a loving home that provided

       them with stability, and she testified that she believed that termination was in

       Children’s best interests. Id. at 131. DCS’s plan for Children upon the

       termination of parental rights was adoption. Id. at 71.


[14]   At the conclusion of the hearing, the juvenile court took the matter under

       advisement. On February 22, 2019, the juvenile court issued its order

       terminating Mother’s parental rights to Children. Mother now appeals.


                                      Discussion and Decision

                                     I.       Admission of Evidence
[15]   Mother argues that the trial court abused its discretion when it admitted

       certified drug screens from Forensic Fluid Laboratories and Redwood


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 8 of 23
       Toxicology. The admission of evidence is entrusted to the sound discretion of

       the juvenile court. In re A.F., 69 N.E.3d 932, 941-42 (Ind. Ct. App. 2017), trans.

       denied. We will find an abuse of discretion only where the juvenile court’s

       decision is against the logic and effect of the facts and circumstances before the

       court. Id. at 942. “If a juvenile court abuses its discretion by admitting the

       challenged evidence, we will reverse for that error only if the error is

       inconsistent with substantial justice or if a substantial right of the party is

       affected.” Id.


[16]   Mother contends that it was an abuse of discretion for the juvenile court to

       admit DCS Exhibits 12, 13, and 14, her drug test results, which were admitted

       over her objection, because they were hearsay. Specifically, Mother asserts that

       the exhibits did not qualify as business records and were, therefore, not

       admissible under that exception. She maintains that the exhibits were not

       business records because the drug test results were documented for the benefit

       of DCS and the laboratories that produced the reports do not depend on the

       records to function.3




       3
         Mother relies on a recent opinion of this court for her argument, In re L.S., 125 N.E.3d 628 (Ind. Ct. App.
       2019). In that case, a panel of this court found that the reports of the mother’s drug test results did not fall
       under the business records exception because it was not shown that the laboratory that produced the reports
       depended on the records to operate or conduct business, and instead, the drug test results were documented
       for the benefit of DCS, necessitating expert testimony and the opportunity for cross-examination for the
       admission of the evidence. Id. at 634. However, the court went on to find that the admission of the drug test
       results was harmless because the trial court’s judgement was supported by substantial independent evidence.
       Id. DCS brings to our attention another recent case from a different panel of this court, where drug test
       results were found to fall under the business records exception because the laboratory functions
       independently from any law enforcement body or state agency. In re K.R., No. 19A-JT-478, 2019 WL

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019                    Page 9 of 23
[17]   Assuming, without deciding, that it was error for the juvenile court to introduce

       DCS Exhibits 12, 13, and 14 under the business records exception to the rule

       against hearsay, we conclude that it was harmless error. “‘The improper

       admission of evidence is harmless error when the judgment is supported by

       substantial independent evidence to satisfy the reviewing court that there is no

       substantial likelihood that the questioned evidence contributed to the

       judgment.’” In re L.S., 125 N.E.3d 628, 633 (Ind. Ct. App. 2019) (quoting In re

       E.T., 808 N.E.2d 639, 645 (Ind. 2004)). Here, the juvenile court’s judgment, as

       discussed below, was supported by substantial evidence independent of these

       exhibits that satisfy us that its determination stands without reliance on those

       exhibits.


                                    II.      Findings and Conclusions
[18]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive -- so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise her child and

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet her




       4678411, at *5 (Ind. Ct. App. Sept. 26, 2019). Because we determine that any error in admitting the evidence
       in the present case was harmless, we do not reach the possible conflict between these two cases.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019               Page 10 of 23
       responsibility as a parent. Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. Parental rights are not absolute and must be subordinated

       to the child’s interests in determining the appropriate disposition of a petition to

       terminate the parent-child relationship. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). The purpose of terminating parental rights is not to punish the

       parent but to protect the child. In re D.P., 994 N.E.2d 1228, 1231 (Ind. Ct. App.

       2013). Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[19]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the court’s judgment terminating a parent-child relationship only if it is

       clearly erroneous. Id. at 148-49. A judgment is clearly erroneous only if the

       legal conclusions made by the juvenile court are not supported by its findings of

       fact, or the conclusions do not support the judgment. In re S.P.H., 806 N.E.2d
874, 879 (Ind. Ct. App. 2004).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 11 of 23
[20]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[21]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 12 of 23
       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. In re

       H.L., 915 N.E.2d at 149. Moreover, if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship. Ind. Code § 31-35-2-8(a) (emphasis added).


                                A. Findings Not Supported by the Evidence

[22]   Mother first argues that sixteen of the juvenile court’s findings are merely

       recitations of testimony and are, therefore, improper findings of fact. Under

       Indiana Code section 31-35-2-8(c), a juvenile court “shall enter findings of fact

       that support the entry of the conclusions” to terminate the parent-child

       relationship. “‘A court or an administrative agency does not find something to

       be a fact by merely reciting that a witness testified to X, Y, or Z. Rather, the

       trier of fact must find that what the witness testified to is the fact.’” Moore v.

       Jasper Cty. Dep’t of Child Servs., 894 N.E.2d 218, 224 (Ind. Ct. App. 2008)

       (quoting In re T.J.F., 798 N.E.2d 867, 874 (Ind. Ct. App. 2003)). “Additionally,

       the trier of fact must adopt the testimony of the witness before the ‘finding’ may

       be considered a finding of fact.” In re T.J.F., 798 N.E.2d at 874. This rule

       ensures that the parties “know the evidentiary bases upon which the ultimate

       finding rests” and “enable[s] [them] to formulate intelligent and specific

       arguments on review.” Id. (citing Perez v. U.S. Steel Corp., 426 N.E.2d 29, 32

       (Ind. 1981)).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 13 of 23
[23]   Mother is correct that sixteen of the juvenile court’s findings of fact 4 appear to

       be a mere recitation of the evidence presented. See Appellant’s App. Vol. 2 at 28,

       29, 32. However, these findings of fact are proper because the juvenile court

       found the cited testimony of the witnesses that was set forth in the findings of

       fact to be true and it adopted the testimony as such. Before setting forth its

       findings of fact, the juvenile court specifically stated, “The Court finds the

       following facts and reasonable inferences of fact by clear and convincing

       evidence.” Id. at 28. Therefore, the juvenile court, in its order, notified Mother

       as to “the evidentiary bases upon which the ultimate finding rests.” In re T.J.F.,
798 N.E.2d at 874.


[24]   Mother next argues that nineteen other findings of fact are not valid because

       there is no evidentiary support without DCS Exhibits 12, 13, and 14.

       Specifically, she asserts that findings 31, 32, 34, 35, 36, 38, 41, 43, 44, 45, 49,

       50, 51, 52, 53, 54, 55, and 58 should not be considered by this court because

       they have no evidentiary support in the record.5 DCS concedes that, with the

       exclusion of DCS Exhibits 12, 13, and 14, findings 31, 35, 36, 38, 41, 44, 45, 49,

       50, 52, and 53 are not supported by the evidence presented at the hearing.




       4
           We note that four of these sixteen findings do not refer to Mother and are solely related to Father.
       5
         In her Appellant’s Brief, Mother also argues that finding 33 does not have evidentiary support; however, in
       her Reply Brief, she concedes that finding 33 was not based on DCS Exhibits 12, 13, and 14, and therefore,
       can be considered in our determination. Appellant’s Br. at 16; Reply Br. at 7. We also note that finding 58
       only relates to drug use by Father and, therefore, does not pertain to the termination of Mother’s parental
       rights. Appellant’s App. Vol. 2 at 31.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019                    Page 14 of 23
[25]   However, findings 32, 34, 43, 51, 54, and 55 were supported by evidence that

       was independent from DCS Exhibits 12, 13, and 14. Findings 32 and 34 state

       that on both November 20 and 28, 2016, Mother tested positive for

       amphetamine and methamphetamine. Appellant’s App. Vol. 2 at 29. The FCM

       testified without any objection that Mother tested positive for amphetamine and

       methamphetamine on November 20 and 28, 2016. Tr. Vol. 2 at 86-87. Finding

       43 states that on June 6, 2017, Mother tested positive for alcohol and

       buprenorphine, and finding 51 states that on July 13, 2017, Mother tested

       positive for alcohol and opiates. Appellant’s App. Vol. 2 at 30. The records from

       the underlying CHINS cases show that Mother tested positive for alcohol and

       Suboxone [buprenorphine] on June 6, 2017 and that she tested positive for

       alcohol and Hydrocodone on July 13, 2017.6 Ex. Vol. 3 at 14, 15, 176, 177.

       Findings 54 and 55 state that on both September 11 and October 4, 2017,

       Mother tested positive for amphetamine and methamphetamine. Appellant’s

       App. Vol. 2 at 30. DCS Exhibit 7, which consisted of records of a probation

       revocation filed against Mother, supported this finding. Ex. Vol. 4 at 40, 44-45,

       62, 68.




       6
         At the beginning of its order, the juvenile court took judicial notice of its own previous findings and orders
       in the underlying CHINS cases and the records from the underlying CHINS cases were admitted into
       evidence at the evidentiary hearing without any objection. Appellant’s App. Vol. 2 at 27; Tr. Vol. 2 at 6. Under
       Indiana Evidence Rule 201(b), a court may take judicial notice of records of other court proceedings, and if
       those records are included in the record on appeal, they can be relied upon by a party in making its
       arguments. In re D.K., 968 N.E.2d 792, 796-97 (Ind. Ct. App. 2012).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019                  Page 15 of 23
                              B. Conclusions Not Supported by the Findings

[26]   Mother first argues that the juvenile court’s findings did not support its

       conclusion that there was a reasonable probability that the conditions that

       resulted in Children’s removal and continued placement outside of the home

       would not be remedied. She asserts that the juvenile court’s findings do not

       support that her drug use would not be remedied because many of the findings

       were not valid, and those that were, are not sufficient to support the conclusion

       that conditions will not be remedied because they did not establish “a pattern

       that created a probability of future neglect.” Appellant’s Br. at 20.


[27]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home will not be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what conditions

       led to the child’s placement and retention in foster care, and, second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. In the second step, the trial court must judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing a parent’s recent improvements

       against “‘habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.’” E.M., 4 N.E.3d at 643

       (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule, “trial courts have

       properly considered evidence of a parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 16 of 23
       adequate housing and employment.” In re D.B., 942 N.E.2d 867, 873 (Ind. Ct.

       App. 2011). In addition, DCS need not provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change. In re Involuntary Termination

       of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).

       “We entrust that delicate balance to the trial court, which has discretion to

       weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” E.M., 4 N.E.3d at 643. When determining whether the

       conditions for the removal would be remedied, the trial court may consider the

       parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[28]   Here, the conditions that led to Children’s removal was neglect related to

       Mother’s substance abuse. Appellant’s App. Vol. 2 at 28. As a result of the

       CHINS adjudication, Mother was ordered to maintain stable housing, not use

       illegal drugs, obey the law, participate in intensive family preservation services,

       participate in home-based counseling, complete a substance abuse assessment,

       complete random drug screens, follow all terms of probation, and participate in

       visitation. Id. at 36-41, 87-92, 142-47, 198-203. However, the evidence

       presented at the evidentiary hearing showed that Mother failed to accomplish

       many of these objectives.


[29]   DCS provided Mother with substance abuse treatment through Blair, but

       Mother failed to consistently attend treatment. Tr. Vol. 2 at 96-99. Mother

       completed a substance abuse assessment with Blair, who recommended that

       Mother participate in individual therapy to address substance use, triggers, and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 17 of 23
       coping skills; case management; parenting education; and more education on

       substance use.” Id. at 98. Blair believed that without treatment, Mother would

       continue to use illegal substances because she would not have the “coping skills

       or ability to manage her emotions.” Id. Mother began treatment in December

       2016; however, it was difficult for Blair to manage Mother’s recovery without

       long-term consistent treatment. Id. at 98, 100. There were periods where

       Mother would engage in treatment consistently for a month, and then her

       participation would “[f]all off,” and Mother’s stints of incarceration made her

       unable to attend treatment. Id. at 99. The last time Blair met with Mother was

       when she saw her in the Clark County Jail in November 2018. Id.


[30]   Mother “had a lengthy history of using substances” and had used drugs since

       she was a teenager. Id. at 97. Evidence was presented that Mother continued

       to struggle with substance abuse and continued to use drugs. As discussed

       above, evidence was presented to show that throughout the proceedings, she

       tested positive for illegal drugs and alcohol, beginning in November 2016 and

       continuing until at least October 2017. Additionally, Mother engaged in

       multiple drug-related criminal activities while the termination proceedings were

       pending. In April 2017, Mother pleaded guilty to Level 6 felony possession of

       methamphetamine and Level 6 felony auto theft. Ex. Vol. 4 at 27, 37. Several

       petitions to revoke probation were filed against Mother because she tested

       positive for illegal substances and failed to comply with substance abuse

       treatment. Id. at 28-31, 39-41, 43, 57-60, 63-66. As a result of these petitions to

       revoke, Mother’s suspended sentence was revoked, and she was incarcerated at

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 18 of 23
       the time of the termination proceedings and still had approximately four

       months to serve. Tr. Vol. 2 at 41-44. Mother was also charged with numerous

       other charges, including Level 6 felony escape, two counts of Level 6 felony

       possession of methamphetamine, Level 6 felony possession of a narcotic drug,

       Class A misdemeanor possession of a synthetic drug or lookalike substance,

       Class C misdemeanor possession of paraphernalia, Level 6 felony theft, and

       Class B misdemeanor unauthorized entry of a motor vehicle. Ex. Vol. 4 at 73,

       78, 90, 98.


[31]   Further, Mother did not consistently maintain contact with her FCM, and

       although the evidence showed that Mother participated in some visitations with

       Children, she was not consistent in doing so due to her frequent incarceration.

       Tr. Vol. 2 at 68, 69, 124. DCS is not required to rule out all possibilities of

       change; it need only establish that there is a reasonable probability the parent’s

       behavior will not change. In re Kay L., 867 N.E.2d at 242. “A pattern of

       unwillingness to deal with parenting problems and to cooperate with those

       providing social services, in conjunction with unchanged conditions, support a

       finding that there exists no reasonable probability that the conditions will

       change.” Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d 366, 372

       (Ind. Ct. App. 2007), trans. denied. Also, as we have recognized, “Even

       assuming that [the parent] will eventually develop into a suitable parent, we

       must ask how much longer [the child] should have to wait to enjoy the

       permanency that is essential to her development and overall well-being.” Castro




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 19 of 23
       v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006), trans.

       denied.


[32]   At the time of the evidentiary hearing, Children had been removed from the

       home, and DCS had been working with Mother for almost three years, and

       Mother had barely complied with any of the services provided by DCS. She

       had not remedied her substance abuse issues and had only minimally

       participated in other services. This failure to consistently participate in services

       in order to reunify with Children, as well as Mother’s continued use of drugs

       and engagement in criminal activity, supported the juvenile court’s conclusion

       that there was a reasonable probability Mother would not remedy the

       conditions resulting in Children’s removal and continued placement outside her

       care.


[33]   Mother next argues that the juvenile court’s findings did not support its

       conclusion that termination of her parental rights was in the best interests of

       Children. She contends that, contrary to the juvenile court’s finding, the

       evidence did not support that the FCM, Children’s therapist, and CASA

       recommended that termination was in the best interests of Children. Mother

       further asserts that the totality of the evidence did not support the juvenile

       court’s conclusion because there was undisputed evidence that Children were

       bonded with Mother and that Mother interacted appropriately with Children

       during visitations, and there was nothing in the record to suggest that Children

       would be harmed by continued placement with the foster family until Mother

       could be reunited with them. Mother also points to testimony from Children’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 20 of 23
       therapist and the FCM that seemed to suggest that Children should continue to

       have a relationship with Mother.


[34]   In determining what is in the best interests of the child, a trial court is required

       to look at the totality of the evidence. In re A.K., 924 N.E.2d 212, 224 (Ind. Ct.

       App. 2010) (citing In re D.D., 804 N.E.2d 258, 267 (Ind. Ct. App. 2004), trans.

       denied), trans. dismissed. In doing so, the trial court must subordinate the

       interests of the parents to those of the child involved. Id. Termination of a

       parent-child relationship is proper where the child’s emotional and physical

       development is threatened. Id. (citing In re R.S., 774 N.E.2d 927, 930 (Ind. Ct.

       App. 2002), trans. denied). A parent’s historical inability to provide a suitable,

       stable home environment along with the parent’s current inability to do so

       supports a finding that termination is in the best interests of the child. In re A.P.

       981 N.E.2d 75, 82 (Ind. Ct. App. 2012). Testimony of the service providers, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. In re A.S., 17 N.E.3d 994, 1005 (Ind.

       Ct. App. 2014), trans. denied.


[35]   A juvenile court need not wait until a child is irreversibly harmed such that his

       or her physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship. In re A.K., 924 N.E.2d at 224.

       Additionally, a child’s need for permanency is an important consideration in

       determining the best interests of a child. Id. (citing McBride v. Monroe Cty. Office

       of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003)).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 21 of 23
[36]   At the time of the termination hearing, Children had been removed from

       Mother’s care for almost three years, and Mother had failed to make the

       changes necessary to provide Children with a safe and healthy environment.

       As discussed above, DCS presented sufficient evidence that there was a

       reasonable probability that Mother would not remedy the reasons for Children’s

       removal from her care because she continued to use drugs and engage in

       criminal activity. Further, at the time of the evidentiary hearing, Mother was

       incarcerated in part for activity related to drugs. Additionally, the FCM and

       the CASA, as well as the Children’s therapist, all testified that they believed

       termination of Mother’s parental rights would be in Children’s best interests.

       Tr. Vol. 2 at 25, 69-70, 131. The FCM testified that she believed Children were

       entitled to permanency and being in the foster home was the best thing for

       Children “moving forward.” Id. at 71. The CASA testified that she

       recommended that Mother’s parental rights be terminated because Children

       were entitled to stability and a caring home, which the foster home was

       providing. Id. at 131. Based upon the totality of the evidence, we conclude that

       the evidence supported the juvenile court’s determination that termination of

       Mother’s parental rights was in Children’s best interests. Mother’s arguments

       to the contrary are a request to reweigh the evidence, which we cannot do. In re

       H.L., 915 N.E.2d at 149.


[37]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Mother’s parental rights to Children was clearly erroneous. We,

       therefore, affirm the juvenile court’s judgment.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 22 of 23
[38]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-685 | November 12, 2019   Page 23 of 23